Citation Nr: 0930766	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-37 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for a skin disorder and 
hypertension.  The appellant submitted a notice of 
disagreement in August 2005 and timely perfected his appeal 
in November 2005.

These claims came before the Board in November 2007 and were 
remanded for additional evidentiary development.  In a rating 
decision dated in March 2009, the appellant was awarded 
service connection for hypertension.  Thus, this issue has 
been resolved and is no longer before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

A skin disorder, to include PFB, is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

A skin disorder, to include PFB, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the appellant's claim, a letter dated in December 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The appellant was also provided with a 
subsequent VCAA letter in December 2007.

Notice letters dated in March 2006 and December 2007 informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, 
in January 2008 and July 2009, the appellant indicated that 
he had no further evidence to submit in support of his claim.  
See appellant's statements; January 30, 2008 and July 1, 
2009.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in 
December 2008 to obtain an opinion as to whether his skin 
disorder could be directly attributed to service.  The Board 
finds that the examination was adequate as the appellant's 
medical history was obtained, his claims folder was reviewed, 
an examination was conducted, and a nexus opinion was 
provided, with an adequate rationale.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The appellant alleges that his skin disorder, to include PFB, 
is the result of his time in active duty service.  
Specifically, the appellant has alleged that his skin 
problems pre-existed service and were aggravated by his time 
on active duty.

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Initially, the Board notes that the appellant has been 
diagnosed with acne and PFB.  Accordingly, element (1) of 
Hickson [current diagnosis] has been satisfied.

Review of the appellant's service treatment records reveals 
that upon entry into service, the appellant did not state 
that he suffered from a skin disorder nor was he diagnosed 
with a skin disorder.  In fact, the appellant denied 
suffering from any skin disorders.  See Standard Forms (SF) 
88 & 93, entrance examination reports, October 24, 1981.  
Accordingly, the Board finds that the appellant did not 
suffer from a skin condition prior to enlistment into service 
and the presumption of soundness attaches.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

During his time in service, the appellant did complain of 
skin problems.  In February 1982, the appellant complained of 
a rash on his face for the prior three years.  The appellant 
was diagnosed with PFB.  As noted above, however, this 
condition was not considered to pre-exist service.  In 
December 1982 and February 1984, the appellant participated 
in hazardous chemicals and radiation exposure examinations, 
respectively.  During both examinations, the appellant's skin 
was considered normal.  See SF 88, hazardous chemicals 
examination report, December 13, 1982; SF 93, radiation 
exposure examination report, February 13, 1984.  Upon 
separation from service, the appellant's skin was considered 
normal and he did not complain of any skin diseases.  See SF 
88 & 93, separation examination reports, January 27, 1986.  
Additionally, on the appellant's May 1987 examination for 
Individual Ready Reserve (IRR) Recall, he specifically denied 
suffering from any skin diseases and nothing was noted by the 
physician conducting the examination.  See SF 93, IRR Recall 
examination report, May 16, 1987.  Based on the fact that the 
appellant was treated for a skin disorder in service, the 
Board finds that element (2) of Hickson [in-service disease 
or injury] has been satisfied.

In 2003, the appellant sought treatment at the VA Medical 
Center (VAMC).  The appellant complained of swelling in the 
left jaw area.  The examiner was unsure if the appellant's 
complaints were the result of a dental problem or a skin 
infection.  Ultimately, the appellant was diagnosed with a 
hair follicle infection.  See VAMC treatment note, November 
13, 2003.  In November 2004, the appellant sought treatment 
for PFB.  He was noted to be doing well, though his cheeks 
had a few small papules.  See VAMC treatment record, November 
17, 2004.

With respect to the appellant's contentions that he currently 
suffers from a skin disorder that is the result of service, 
the Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the lack of treatment for a skin disorder for 
many years and the negative VA medical opinion cited below 
(declining to connect a skin disorder to service).

The appellant has not submitted any medical evidence in 
support of his claim.  The only evidence in support of the 
appellant's claim consists of his lay statements.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his current skin disorder.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The only medical evidence addressing the question of medical 
nexus is the December 2008 VA medical examination.  During 
the examination, the examiner commented that the appellant's 
skin disorder concerned his beard.  The appellant noted that 
he had previously suffered from infected cysts in his beard 
which required antibiotics (as noted above).  It was noted 
that presently, the appellant clipped his beard rather than 
shaving.  He had not had any major infections since he 
understood the problem was secondary to close shaving.  The 
appellant reported that while in service, he requested that 
he be allowed not to shave due to the bumps in his beard, but 
was ultimately denied.  He then stated that he had always had 
a problem with his beard.  The appellant clarified that his 
beard problem came in cycles and was worse when he shaved.  

Upon physical examination, the examiner noted that the 
appellant's beard was shaven along the cephlad portion but 
was a closely cropped beard present around the mouth, along 
the jaw line and onto the neck.  There were approximately 10 
pinhead size pimples on the left side of the neck area, some 
in the beard and a few on the neck where the hair was less 
noticeable.  The examiner diagnosed the appellant with 
longstanding acne in the beard.  The examiner concluded that 
there was no reason to believe that the appellant's present 
problem of acne in the beard was caused by or exacerbated by 
the military experience.  Overall, it was considered unlikely 
or less likely than not that the appellant's military service 
had anything to do with the appellant's PFB.  See VA 
examination report, December 22, 2008.

Although the appellant has established that he currently 
suffers from a skin disorder, the evidence of record does not 
support a finding that this condition is the result of his 
time in service.  The appellant's claim fails on element (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a skin disorder, to 
include PFB, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


